Title: To George Washington from Alexander Spotswood, 14 October 1794
From: Spotswood, Alexander
To: Washington, George


        
          Dear Sir
          Virginia Nottingham October 14th 1794
        
        Knowing that your mind, is always Employed in weighty matters of State; Makes it painful to me to trouble you on my private affairs; But as I am certain your advice, will be Servicable to a numerous family; and that you take a pleasure in doing good—Flatter myself, that you will excuse this application; and Take the earliest leisure hour; to return me an answer.
        A Fortune much curtailed by a mercinary, Guardian—and partly by my own neglect; has determined me, as the best and Surest way to provide for a numerous family of children and grand children, to remove immediately to the State of Kentucky.
        The remnant of my Fortune; at a moderate Calculation; will bring me 20,000£ £12,000 of which I mean to embarque with my family; the remainder to lodge in the funds; from whence I mean to draw it; so soon as an opportunity may offer of Takeing up lands, on the Northwest Side of the ohio; if Sir you approve my plann Say so—if not, will thank you to Strike out one for me; when I will forego my own & Take up yours; The Estate I have here on Rappahannock is 2000 Acrces, & of immense Vallue—had I not better advertise it in philadelphia, perhaps some monied foreigner may buy it—would you Advise, carrying many negroes—I think in that Country they must be of much Vallue; and will increase fast. with sincere respect & Esteem—& regard I remn dr sr yr Most Hble st
        
          A. Spotswood
        
        
          20,000£ here will be but little among my numerous family—but in Kentucky prudently managed may get Much Wealth for them.
        
      